 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 Trustees of the Operating Engineers Local 137,
 137A, 137B, 137C & 137R Annuity, Pension,
 Welfare and Apprenticeship Skill Improvement
 & Safety Funds of the International Union of                 ORDER
 Operating Engineers, Local 137, 137A, 137B,
 137C & 137R,                                                 21-CV-01281 (PMH)
                                    Plaintiff,
 v.

 State Contracting Corp. of NY,

                                    Defendant.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        In connection with the Order to Show Cause issued by the Court today, Plaintiffs are

directed to, by May 14, 2021, supplement their motion for a default judgment to eliminate hearsay

as regards the contracts and audit report annexed to counsel’s declaration (Doc. 12) by serving and

filing affidavit(s) made by person(s) with personal knowledge of the contracts and audit report,

and any other documents necessary to permit the Court to enter the requested default judgment. In

addition, Plaintiffs are directed to supplement their request for attorneys’ fees by providing copies

of the contemporaneous time records that are summarized in counsel’s declaration, itemizing the

time and services rendered by each individual rendering services, and sufficient documentation of

payment concerning the claimed costs.

        Plaintiff is directed to serve a copy of this Order on Defendants, and shall file proof of such

service no later than May 21, 2021.

                                                               SO ORDERED:
Dated: White Plains, New York
       May 6, 2021
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge
